Citation Nr: 9932006	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for left-sided hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for a low back disability for the period of July 
25, 1992, to January 25, 1998.

4.  Entitlement to an evaluation in excess of 40 percent 
disabling for a low back disability for the period beginning 
January 26, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from July 1978 to 
July 1992, and he also served on active duty for a prior 
period of 6 months and 20 days, for which the exact dates 
could not be verified from the record.  His decorations 
include the Army Commendation Medal, the Army Achievement 
Medal, and the National Defense Service Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
low back condition, bilateral hearing loss, and a left knee 
condition.  

In January 1994, service connection was granted for right-
sided hearing loss.  In May 1994, service connection was 
granted for degenerative changes in the lumbar spine, with 
assignment of an evaluation of 10 percent disabling under 
Diagnostic Code 5003-5295, effective July 25, 1992.  In June 
1998, an increased evaluation of 40 percent disabling was 
granted for the veteran's low back disability, effective 
January 26, 1998.  

The Board has liberally construed the veteran's statements in 
correspondence received on May 1994 as timely appeals as to 
the issues of entitlement to service connection for left-
sided hearing loss and a left knee disorder.  






FINDINGS OF FACT

1.  The record does not include competent evidence of a 
current left knee disability as shown by medical diagnosis.  

2.  The record does not demonstrate that a left-sided hearing 
disability, as defined by VA purposes, is currently 
manifested.  

3.  Between July 25, 1992 and January 25, 1998, the veteran's 
low back disability was manifested by complaints of low back 
pain and evidence of forward flexion to 60 degrees and 
extension to 10 degrees, with paraspinal muscle spasms and x-
ray evidence of degenerative arthritis in the S1, L5, and L4-
5 areas.  

4.  The veteran's low back disability is currently manifested 
by painful motion limited to 45 degrees of flexion, 25 
degrees of extension, and 25 degrees of lateral flexion.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded.
38 U.S.C.A. § 5017 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).  

2.  The claim for service connection for left-sided hearing 
loss is not well grounded.  
38 U.S.C.A. § 5017 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  

3.  The schedular criteria for an evaluation of 40 percent 
disabling have been met for the veteran's low back disability 
for the period of July 25, 1992, to January 25, 1998.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71(a), Diagnostic Code 5292 (1999).  


4.  The schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for the veteran's low 
back disability for the period beginning January 26, 1999.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5292, 5293, 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection claims 

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
Left knee disorder

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a left knee disorder.  The 
veteran has not submitted any evidence which demonstrates 
that a left knee disability is currently manifested.  Post-
service treatment records show complaints of back pain with 
radiation to the left knee; however, there is no evidence of 
treatment or diagnosis for a left knee disorder or 
disability.  On VA examination in 1992, he reported his 
belief that the left knee had been dislocated and he 
complained that the knee swells and is painful if he runs; 
however, examination of the left knee was normal.  Although 
the veteran has asserted that he believes he has a left knee 
disorder, as a layman he is not competent to offer opinions 
on medical causation or diagnosis, and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

As the veteran has failed to present competent evidence of a 
current left knee disability as shown by medical diagnosis, 
the requirements for a well grounded claim have not been 
satisfied.  Accordingly, the claim for service connection for 
a left knee disability must be denied.  

Left-sided hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for left-sided hearing loss.  On 
VA audiological examination in 1992, puretone decibel 
thresholds were recorded as 10, 10, 10, 20, and 20 decibels 
(dB), at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
(Hz), respectively, for an average puretone loss of 15 dB.  
Speech recognition was 96 percent in the left ear, and it was 
noted that other than a 4,000 Hz loss in the right ear there 
was normal hearing bilaterally.  

As such, the medical evidence fails to demonstrate that the 
veteran has a left-sided hearing impairment which is a 
disability within the meaning of the laws administered by VA.  
In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As there 
is no evidence of the current manifestation of the claimed 
disability, the requirements for a well grounded claim have 
not been satisfied.  Accordingly, the claim for service 
connection for left-sided hearing loss must be denied.  


Increased Evaluations for a low back disability

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, (1999) 
and DeLuca. 

Service medical records show that in January 1986, the 
veteran sought treatment for back pain, at which time he 
reported that he had previously sustained an in-service back 
injury while charging a gun differential.  On this occasion, 
he complained that his back "went out" and he described a 
sharp pain which radiated from the right side of the back and 
down the left leg.  Examination revealed pain with lifting of 
the right leg and bending over.  An assessment of possible 
pinched nerve was given.  

In May 1994, service connection was granted for a low back 
condition, diagnosed on VA examination as "degenerative 
changes in the lumbar spine," with assignment of a 10 
percent evaluation under Diagnostic Code 5003-5295, effective 
July 25, 1992 (the date of the veteran's original claim for 
service connection).  In June 1998, an evaluation of 40 
percent disabling was provided for lumbosacral strain with 
traumatic arthritis and left nerve root irritation was 
granted under Diagnostic Code 5010-5295.  

Traumatic arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, and rated as a single disability 
under the diagnostic code for degenerative arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

The criteria for evaluation of limitation of motion of the 
lumbar spine are set forth in Diagnostic Code 5292.  
Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).  

On recent VA neurological examination in January 1998, the 
examiner provided a diagnosis of chronic low back pain, 
probably back strain, with nerve root irritation secondary to 
heavy lifting.  Diagnostic Code 5295 pertains to chronic 
lumbosacral strain, and provides an evaluation of 20 percent 
disabling where the objective evidence shows muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position, an evaluation of 20 
percent.  An evaluation of 40 percent disabling is provided 
where the lumbosacral strain is shown to be severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (1999)

Evaluation in excess of 10 percent for period of July 25, 
1992 to January 25, 1998

Having reviewed the evidence of record, the Board has 
concluded that an increased evaluation of 40 percent 
disabling is warranted for the veteran's low back disability 
as manifested between July 25, 1992, and January 25, 1998.  
Although the veteran's September 1992 VA examination was 
essentially normal with regard to the lumbar spine, 
outpatient treatment records in January 1994 are positive for 
limitation in range of motion (to 60 degrees forward flexion 
and 10 degrees of extension), as well as moderate paraspinal 
muscle spasms at L1-L5.  In addition, x-rays revealed 
evidence of arthritis in the S1-L5, and L4-5 areas.  In the 
Board's view, therefore, the low back disability was 
productive of symptomatology which is consistent with the 
criteria provided for an evaluation of 40 percent under 
Diagnostic Code 5292, in that limitation of motion of the 
lumbar spine is shown to a severe degree.  

Although such symptomatology had resolved with therapy at the 
time of a March 1994 follow-up visit, in granting an 
increased evaluation the Board has considered the veteran's 
complaints of intermittent back pain and the fluctuating 
nature of his low back pathology. 

As a 40 percent evaluation is the highest allowable under 
either Diagnostic Code 5292 or Diagnostic Code 5295, the 
Board finds no basis for the assignment of a higher 
evaluation for the period in question based on the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in 
DeLuca, supra.  The assignment of separate evaluations under 
both Diagnostic Code 5292 and Diagnostic Code 5295 is 
prohibited by the provisions of 38 C.F.R. § 4.14 (1999).  For 
the reasons stated above, the Board finds that an increased 
evaluation of 40 percent disabling is warranted for the 
veteran's low back disability for the period of July 25, 
1992, to January 25, 1998.  


Evaluation in excess of 40 percent disabling for period 
beginning January 26, 1998

In June 1998, an increased evaluation of 40 percent disabling 
was granted for the veteran's low back disability, effective 
January 26, 1998 (the date of a VA examination).  Therefore, 
the Board must consider whether an evaluation in excess of 40 
percent disabling is warranted for the low back disability 
for the period beginning January 26, 1998.  


Evidence

On VA neurological examination in January 1998, the veteran 
reported back pain on a daily basis with weakness and 
radiation into the left leg.  He indicated that this pain was 
aggravated by heavy lifting, sitting, or standing for a long 
period of time.  On examination, straight leg raising was to 
60 degrees bilaterally with pain in the lumbosacral area.  
Bending backward, forward, or sideways caused pain in the 
lumbosacral area  There was decreased pinprick and touch 
sensation in the left foot.  Diagnoses included chronic low 
back pain, probably back strain with nerve root irritation 
secondary to heavy lifting.  The report of a January 1998 
lumbar spine x-ray shows disc space narrowing at L5-S1 with 
subchondral sclerosis.  An impression of degenerative disc 
disease was given.

On VA spine examination in March 1998, the veteran complained 
of constant back pain which he rated as a 7/10.  He reported 
that about twice a month, the pain gets up to 10/10 and lasts 
about two weeks, and this pain is brought on by heavy lifting 
and unusual twisting or bending.  It was noted that he wore a 
back support or corset, and that for the past two years he 
had experienced a burning pain in the posterior left leg.  He 
had missed two to four days of work in the past year as a 
result of back pain; he was employed as a medical equipment 
technologist which required him to lift heavy oxygen tanks.  

On examination, the veteran walked without a limp and he 
could squat 3 times to 90 degrees with rapid fatigue and back 
pain.  He had severe lumbar spasm and loss of normal lordotic 
curve.  On range of motion evaluation, flexion was to 45 
degrees with 3+ pain actively; however, with passive range of 
motion and using the Reber trick he could flex to 90 degrees.  
Extension was to 25 degrees with pain, rotation was to 35 
degrees bilaterally with pain, and lateral flexion was to 25 
degrees bilaterally with pain.  There was some decrease in 
pinprick and light touch in the sciatic distribution on the 
left leg.  There was no atrophy, no loss of strength, and 
straight leg raising was equivocal on the left side.  

The examiner commented that the back pain was an additional 
30 percent worse during exacerbation of flare-ups due to 
pain, spasm was present, and there was loss of normal 
lordotic curve.  A diagnosis of lumbosacral spine strain with 
traumatic arthritis and left nerve root irritation was 
provided.   

On nerve conduction studies in March 1998, there was no 
evidence of neuropathy or radicular involvement in the lumbar 
region.  

Analysis

Having reviewed the record, the Board has concluded that an 
evaluation in excess of 40 percent disabling is not warranted 
for the veteran's low back disability under any of the 
appropriate diagnostic codes for the period beginning January 
26, 1998.  
Specifically, the current evaluation of 40 percent is the 
highest evaluation allowable under Diagnostic Codes 5292 and 
5295; thus, a higher evaluation would not be warranted under 
those codes as he is currently receiving the maximum rating 
for the most severe level of lumbar spine limitation of 
motion and lumbosacral strain.  Likewise, a higher evaluation 
would not be warranted under those criteria with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca, supra.  

The evidence indicates a current diagnosis of degenerative 
disc disease in the lumbar spine; however, the Board may not 
consider symptomatology associated with a nonservice-
connected disability in making a determination as to the 
proper rating for service-connected disorders.  In addition, 
the assignment of separate evaluations under both Diagnostic 
Code 5292 and Diagnostic Code 5295 is prohibited by the 
provisions of 38 C.F.R. § 4.14 (1999).

For these reasons, the Board finds that the preponderance of 
the evidence weighs against a finding that an evaluation in 
excess of 40 percent disabling is warranted for the veteran's 
low back disability under any of the pertinent diagnostic 
criteria.  Accordingly, the claim for an evaluation in excess 
of 40 percent disabling for a low back disability, for the 
period beginning January 26, 1998, must be denied. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.






ORDER

As well grounded claims have not been presented, service 
connection is denied for a left knee disorder and for left-
sided hearing loss.  

An increased evaluation of 40 percent disabling is warranted 
for the veteran's low back disability for the period of July 
25, 1992, to January 25, 1998.  

An evaluation in excess of 40 percent disabling is denied for 
a low back disability for the period beginning January 26, 
1998.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

